OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on June 21, 1972, under the name John Patrick Gorman. By order of this court dated August 16, 1988, the respondent was suspended from the practice of law.
On February 17, 1989, the respondent was convicted in the Supreme Court, Westchester County, upon his plea of guilty, *265of the crime of grand larceny in the third degree (two counts) in violation of Penal Law § 155.35, which constitutes a class D felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a - felony.
Accordingly, the petitioner’s motion is granted to the extent that the respondent is disbarred, and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective immediately, and is otherwise denied.
Mollen, P. J., Thompson, Bracken, Brown and Harwood, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent John P. Gorman, admitted under the name John Patrick Gorman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, John P. Gorman, is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.